Case 2:21-cv-00405-JDC-KK Document 1-1 Filed 02/18/21 Page 1 of 6 PageID #: 10

                                                                           Service of Process
                                                                           Transmittal
                                                                           10/22/2020
                                                                           CT Log Number 538442604
   TO:      Jennifer Gallagher, VP Manager
            Sasol Chemicals (Usa) LLC
            12120 WICKCHESTER LN
            HOUSTON, TX 77079-1211

   RE:      Process Served in Louisiana

   FOR:     Sasol Chemicals (USA) LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                  FREDRIA M. BERTRAND AND DEVAN J. BRUNET, PLTFS. vs. SASOL CHEMICALS (USA),
                                     LLC, DFT.
                                     Name discrepancy noted.
   DOCUMENT(S) SERVED:               -
   COURT/AGENCY:                     None Specified
                                     Case # 20203237F
   NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
   ON WHOM PROCESS WAS SERVED:       C T Corporation System, Baton Rouge, LA
   DATE AND HOUR OF SERVICE:         By Process Server on 10/22/2020 at 09:00
   JURISDICTION SERVED :             Louisiana
   APPEARANCE OR ANSWER DUE:         None Specified
   ATTORNEY(S) / SENDER(S):          None Specified
   ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780104038812

                                     Image SOP

                                     Email Notification, Veronica Perez veronica.perez@us.sasol.com

                                     Email Notification, Kasey Shivers kasey.shivers@us.sasol.com

                                     Email Notification, Jennifer Gallagher jennifer.gallagher@us.sasol.com

   SIGNED:                           C T Corporation System
   ADDRESS:                          1999 Bryan Street
                                     Suite 900
                                     Dallas, TX 75201
   For Questions:                    866-665-5799
                                     SouthTeam2@wolterskluwer.com




                                                                           Page 1 of 1 / RG
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
        Case 2:21-cv-00405-JDC-KK Document 1-1 Filed 02/18/21 Page 2 of 6 PageID #: 11


FREDERIA M BERTRAND                                                                                                    14th Judicial District Court
VS.  2020-003237                                                                                                                 State of Louisiana
SASOL CHEMICALS USA TIC                                                                                                         Parish of Calcasieu



THE STATE OF LOUISIANA

TO: SASOL CHEMICALS USA LLC

        THROUGH      ITS   AGENT   FOR
        SERVICE     OF    PROCESS:  CT
        CORPORATION SYSTEM
        3867 PLAZA TOWER DR
        Baton Rouge,LA 70816

Parish of East Baton Rouge, Louisiana, Defendant in said suit:

YOU ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to comply with the demand contained in
the petition of FREDRIA M BERTRAND, "PETITION FOR DAMAGES" against you, certified copy of which petition
accompanies this citation, or file your answers thereto in writing in the office of the Clerk of Court, at the Courthouse, in the
City of Lake Charles, in said Parish, within fifteen (15) days after the service hereof, under penalty of default.

Witness the Honorable Judges of said Court, at Lake Charles, Louisiana, this 19th day of August 2020.

Issued and delivered October 19, 2020




                                                                                       Simone Zarder

                                                                                       Deputy Clerk of Court

                                                     SERVICE INFORMATION

Received on the          day of                      20     ,and on the             day of                            20      ,served the above named
party as follows:

PERSONAL SERVICE on the party herein named

DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile
in the parish in the hands of                                    ,a person apparently over the age of seventeen years, living and residing in
said domicile and whose name and other facts connected with this service, I learned by interrogating the said person, said party herein
being absent from his residence at the time of said service.
RETURNED:
PARISH OF                                   this          day of                     20

SERVICE                                                   BY:
                                                                Deputy Sheriff
MILEAGE

TOTAL $

Party No.        P001




                                                                          111 1 1 1 01 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 H1 1
                                                                              C M S 6 9 4 6 5 7 3
                                                                          Filing Date: 10/19/2020 10:20 AM Page Count: 1
                                                                          Case Number: 2020-003237
                                                                          Document Name: 1600 Citation
[Service Copy]
CMS0085                                                                                                                             Page 1 of 1
Case 2:21-cv-00405-JDC-KK Document 1-1 Filed 02/18/21 Page 3 of 6 PageID #: 12
        •




   FREDRIA M.BERTRAND                                   • l4 JUDICIAL DISTRICT COURT
   AND DEVAN J.BRUNET                                                 2020-3237 F
                                                        • DOCKET NO:
   VERSUS
                                                        • PARISH OF CALCASIEU
   SASOL CHEMICALS(USA),LLC




                                                                                                        ACCEPTED: 8/20/2020 8:04 AM INTO CASE 2020-3237 BY DEPUTY CLERK CAROL LEBLANC
                                                         • STATE OF LOUISIANA



                                      PETITION FOR DAMAGES

            NOW INTO COURT, through undersigned counsel, come and appear Petitioners,

   FREDRIA M.BERTRAND and DEVAN J.BRUNET,a married couple who are both of the full age

   of majority and residents of, and domiciled in,Acadia Parish, who respectfully represent:

                                                        1.




                                                                                                            14TH eFILED: 8/19/2020 4:25 PM BY: Heidi Thevis
            Made Defendant herein is SASOL CHEMICALS(USA),LLC("SASOL"),a foreign limited

   liability company authorized to do, and doing, business in the State of Louisiana, which can be

   served through its agent for service of process, CT Corporation System,3867 Plaza Tower Drive

   Baton Rouge,LA 70816.


                                                        2.

            Defendant is indebted to Petitioners for all damages,together with legal interestfrom the

    date ofjudicial demand until paid,and for all costs,for the following:

                                                        3.

            On or about August 26, 2019, Petitioner, FREDRIA M.BERTRAND,was working as an

    instrument tech, as an employee of ISC Constructors, LLC, at the Sasol Lake Charles Chemical

    Complex, owned and/or operated by SASOL located at 2201 Old Spanish Trial Westlake, LA

   70669.

                                                        4.

            At the aforementioned time and place,Petitioner,FREDRIA M.BERTRAND,was walking

    towards a junction box at the S2000 unit when he noticed a liquid substance on the ground that

    was leaking/spraying from a temporary hose set up by SASOL employees,or agents of SASOL.

                                                        5.

            When he noticed the liquid substance on the ground,he also noticed an odor emanating

   from the substance on the ground, which odor was fumes from a noxious substance believed to

    be triethyl aluminum.


                                 11111111 11111
                                     C M S 8 8 1
                                                ill il Hill Ill! il
                                                               1111111
                                                             0 8 8
                                Filing Date:08/19/2020 2:00 AM
                                                                       Page Count: 3
                                Case Number:2020-003237                                            1
                                Document Name: PETITION
Case 2:21-cv-00405-JDC-KK Document 1-1 Filed 02/18/21 Page 4 of 6 PageID #: 13




                                                    6.

           Upon information and belief, SASOL employees and/or agents of SASOL were aware of

   the leak from the temporary hose and failed to repair or replace the hose and stop the leak.

                                                    7.

           Upon information and belief, SASOL,despite being aware of the leaking of a hazardous

   substance on the ground,failed to advise other workers in the plant to avoid the area to prevent

   inhalation of a noxious substance.

                                                    8.

           Defendant,SASOL,is liable to the Petitioners for causing the subject accident through its

   fault,negligence,imprudence,want ofskill, acts, and/or omissions in the following non-exclusive

   respects and particulars:

           A. Failing to exercise reasonable care to maintain the premises;

           B. Failure to repair the leak of a dangerous substance;

           C. Transferring a dangerous substance through an inadequate and unsafe temporary
              line/hose;

           D. Failing to exercise reasonable care to inspect the premises;

           E. Failing to warn workers on the facility of potentially hazardous conditions upon the
              premises; and

           F. Having knowledge or constructive knowledge of •an unreasonably hazardous
              condition on its premises and failing to remedy the hazardous condition.

                                                    9.

           As a result of the above-described incident, Petitioner, FREDRIA M. BERTRAND,has

    sustained injuries to his person,requiring substantial medical care.

                                                    10.   •

           Petitioner seeks reimbursement for special damages,consisting primarily of past,present,

    and future medical expenses; past, present, and future loss of wages and loss of earning capacity;

    and other expenses incurred as a result of this accident.

                                                    11.

           Petitioner also seeks general damages for past, present, and future pain and suffering;

    mental anguish and anxiety;residual physical and mentalimpairment and disability; and all other

    compensable items of intangible damage.




                                                                                                    2
Case 2:21-cv-00405-JDC-KK Document 1-1 Filed 02/18/21 Page 5 of 6 PageID #: 14




                                                    12.

           Petitioner, DEVAN J. BRUNET, avers that as .a result of the injuries sustained by her

   .husband, FREDRIA M.BERTRAND,she has sustained loss of consortium,including loss of love

   and affection, loss of companionship, loSs of Material services, loss of support, loss of aid and

   assistance, and loss of felicity, for which she claims damages which are just and reasonable in the

   premises.

                                                    13.

           Petitioners aVer that the damagesto which they are entitled exceed the amount of damages

   required fora jury trial under La. C.C.P. art 1732.

           WHEREFORE,..PetitiOnerspray that after the lapse ofall legal delays and due proceedings

    are had, there be judgment rendered herein in favor ofthe Petitioners, FREDRIA M.BERTRAND.

    and DEVAN J. BRUNET and against the Defendant, SASOL CHEMICALS.(USA), LLC.for all

    damages sustained, legal interestfrom the date ofjudicial demand until paid,for all the costs of

    these proceedings, and for all general and equitablerelief iii:the premises.

                                                  Respectfully submitted,

                                                 01PRY LAW FIRM


                                                 BY.
                                                 D9NtVANJ:O'PRY,II (#28178)
                                                 JOHN P. BARRON (#33719)
                                                 2014.W.Pinhook Rd.,Suite507
                                                 Lafayette, Louisiana 70508
                                                 Phone;(337)415-0007
                                                 Fax:(337)504-7766
                                                 Email: donnie@oprylaW.com
                                                 Email: johnn.y@oprylaw.corti
                                                 ATTORNEYS FOR PETITIONERS,FREDRIA
                                                 M. BERTRAND AND DEVANJ. BRUNET



    PLEASE SERVE:.

    SASOL CHEMICALS(USA),.LLC
    Through its agent for service of process:                          A TRUE C'r-
    CT Corporation System                                                  _ - ,L. 1 :na
    3867Plaza Tower Drive
    Baton Rouge,LA 70816.                                  /     AP Court
                                                           .crirr erk of
                                                                   Parish, Louisiana
                                                              casieu




                                                                                                    3
Case 2:21-cv-00405-JDC-KK Document 1-1 Filed 02/18/21 Page 6 of 6 PageID #: 15




   FREDRIA M.BERTRAND                                          14TH JUDICIAL DISTRICT COURT
   AND DEVAN J. BRUNET
                                                                                  2020-3237 F
                                                               DOCKET NO:
   VERSUS
                                                               PARISH OF CALCASIEU
   SASOL CHEMICALS(USA),LLC




                                                                                                          ACCEPTED: 8/20/2020 8:04 AM INTO CASE 2020-3237 BY DEPUTY CLERK CAROL LEBLANC
                                                               STATE OF LOUISIANA


                               REQUEST FOR NOTICE OF TRIAL DATE

           TO THE CLERK OF COURT in andfor the above Parish:

           PLEASE TAKE NOTICE that undersigned counsel,attorney for parties listed, does hereby

   request written notice of the date of trial of the above.matter,as wellas notice of bearings(whether

    on merits or otherWise), Orders;judgments and interlocutory decrees, and any and.all fonnalsteps




                                                                                                              14TH eFILED: 8/19/2020 4:25 PM BY: Heidi Thevis
    taken by the parties herein, the judge.or any memberof Court,.asprovided in the Louisiana Code of

    Civil Procedure, partietilarly Articles 1572,1913.and1914 thereof.

                                                      Respectfully submitted,

                                                      O'PRY LAW FIRM


                                                      BY.
                                                      )
                                                      I    OVAN J.()TRY,II (#28I78)
                                                      JOHN P. BARRON (#33719)
                                                      2014 W.Piohook Rd.,Suite 507
                                                      Lafayette, Louisiana 70508
                                                      Phone:(337)415-0007
                                                      Fax:(337)504-7766
                                                      Email: donnie@)oprylaw.com
                                                      Email; johnnygoprylaw.com
                                                      ATTORNEYS FOR PETITIONERS,FREDRIA
                                                      M. BERTRAND AND DEVAN J. BRUNET




                            1 c ...
                             011111111114111111111111
                            Filing
                            Case
                                   Date:08/19/209 1 6 0 9 1
                                 Number
                                                20 12:00.AM
                            Document      2020-003237              Page Count 1
                                       Names REQUEST
                                                        FOR NOTICE
